Judgment and order dismissing the complaint affirmed, with costs. All concur, except Sears, P. J., and Taylor, J., who dissent in part and vote for reversal and denial of the motion in so far as causes of action Nos. 1 and 2 are concerned. (See prevailing and dissenting opinions filed May 15, 1935, in Schmidt v. Merchants Despatch Transportation Co. and five companion cases, ante, p. 606.) Order denying motion to amend complaint affirmed, with ten dollars costs. Memorandum: The proposed amended complaint as compared with the original complaint is mainly repetitious and does not state any new sufficient cause of action. All concur. (The judgment dismisses the complaint in an action for personal injuries caused by contracting pneumoconiosis.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.